Title: From Benjamin Franklin to Mary Franklin, 26 August 1766
From: 
To: 


Dear Sister
London, Augt. 26. 1766
It has pleased God at length to take from us my only remaining Brother, and your affectionate Husband, with whom you have lived in uninterrupted Harmony and Love near half a Century.
Considering the many Dangers and Hardships his Way of Life led him into, and the Weakness of his Constitution, it is wonderful that he lasted so long. It was God’s Goodness that spared him to us. Let us, instead of repining at what we have lost, be thankful for what we have enjoyed.
Before this can reach you, every thing that can be said to you by way of Consolation, will have been said to you by your Friends, or will have occurred to your own good Understanding. It is therefore needless for me to enlarge on that Head. But as you may be under some Apprehensions for your future Subsistence, I am desirous of making you as easy and comfortable in that respect as I can. Your adopted Son Mr. Brown, has wrote to me, very properly, “that he shall always think it his Duty to stand by and assist you to the utmost of his Power.”  He is yet young; but I hope he has Solidity enough to conduct a Printing-House with Prudence and to Advantage. I shall therefore put one into his Hands to be carried on in Partnership with you; and if he manages well, I shall hereafter farther encourage him. I have not time to write to him now; but shall by the Packet. I have however desired my Wife to deliver to you and him the Press and Letters that were B. Mecom’s, which Mr. Parker us’d at Burlington; and to let you go into the House where I suppose they are, as the Rent of that you are now in is heavy. I can now only add that I am as ever Your affectionate Brother
B Franklin
Sister Franklin
